Dear Mr. Irvin:
You have asked this office to determine whether an individual employed with the Ascension Parish Government may also legally hold the elected office of member of the Gonzales City Council.
The provision of law applicable to this matter is R.S. 42:63(D) of the Dual Officeholding and Dual Employment Laws, which pertinently provides:
  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall  hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. . .(Emphasis added).
  R.S. 42:63(D) prohibits an elected officer of a political subdivision of the state from holding employment in the same political subdivision.  As the parish employment and the municipal elected office are within separate political subdivisions as defined in R.S. 42:62(9)1, the prohibition is inapplicable. In accord are Attorney General Opinions 00-65, 98-237 and 92-525.
In further response, note that the law does not prohibit a parish employee from seeking a local or statewide public office while remaining in his employment.  However, this office has determined that a parish ordinance which mandates an employee's leave of absence to run for political office is a valid exercise of authority by the local governing body. See Attorney General Opinion 99-316, copy enclosed.  Absent such a policy, the employee is not required to take a leave of absence, but he must  campaign during his off-duty hours.
Should you have other questions in which we may be of assistance, please contact this office.
Very truly yours,
                      RICHARD P. IEYOUB ATTORNEY GENERAL
                      BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 42:62(9)  provides:
(9)  "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.  In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
OPINION NUMBER 99-316
TOBER 21, 1999
78 — OFFICERS — Dual Office Holding LSA-R.S. 42:61 et seq.
There is no statutory prohibition against a parish police jury employee seeking a local or statewide public office while still holding his or her present employment. However, the Beauregard Parish Police Jury may mandate a parish employee to take a leave of absence to run for political office.
Mr. Walter "Tommy" Brown President, Beauregard Parish Police Jury Post Office Box 310 DeRidder, LA 70634